COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-13-01067-CV
Style:                    Harris County
                          v Pasadena Refining System, Inc. and Crown Central, LLC
Date motion filed*:       March 14, 2014
Type of motion:           Unopposed second motion to extend time to file appellant’s brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  February 10, 2014
       Number of prior extensions:            1             Current Due date: March 17, 2014
       Date Requested:                     May 19, 2014

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: May 12, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s motion is granted in part. Appellant’s brief is ordered filed by no
         later than May 12, 2014. No further extensions will be granted.


Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: April 1, 2014
November 7, 2008 Revision